Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election of Group I, claims 1-17 and 20, in the reply filed on 7 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Arguments
Regarding applicant’s arguments directed at the 35 U.S.C. 101 rejection:
Examiner respectfully disagrees as the claims are focused on one determination which can be mentally performed. The chatbot mimics a person, and mimics a mental determination. The additional hardware such as a processor or device are deemed to be generic hardware solely used for performing the abstract idea. Examiner notes a discussion with Attorney Yu on 9/1/2022 explaining the claims are so broad this would cover ALL processing between groups and single persons and therefore is considered as focused on the abstract idea. Attorney Yu discussed some possible amendments directing the claims at “printing” or “image forming” alongside some additional functional language in order to overcome the rejection. Examiner indicated that they will contact Attorney Yu after the next response. 

Regarding applicants arguments directed at the rejection of claims 1 under 35 U.S.C. 102:
Applicant argues that a message board is different from a chat, and that determining the number of users in the chat would always return a group of users. Examiner respectfully disagrees as there is a difference when the bot receives a single command, or multiple commands at once. In the interest of practicing compact prosecution examiner respectfully enters Wu et al. (US 20200234384 A1) Wu teaches determine a type of chat based on a number of users being included in a chat room with a chatbot, (Fig 3-4A; Fig 4D; [0040-0041] The figures show a single user communicating with a chatbot; Fig 4D shows a group of users communicating, with a chatbot; [0062-0064] if the chatbot determines it a group chat it waits a predetermined amount of time for responses from other participants before that chatbot responds, which would require a determination between a single chat and a group chat)
 	wherein an individual chat is determined in a case where the chat room includes only one user and the chatbot, (Fig 3-4A; Fig 4D; [0040-0041] The figures show a single user communicating with a chatbot; Fig 4D shows a group of users communicating, with a chatbot; [0062-0064] if the chatbot determines it a group chat it waits a predetermined amount of time for responses from other participants before that chatbot responds, which would require a determination between a single chat and a group chat)
 	and a group chat is determined in a case where the chat room includes a plurality of users and chatbot; (Fig 3-4A; Fig 4D; [0040-0041] The figures show a single user communicating with a chatbot; Fig 4D shows a group of users communicating, with a chatbot; [0062-0064] if the chatbot determines it a group chat it waits a predetermined amount of time for responses from other participants before that chatbot responds, which would require a determination between a single chat and a group chat)

Regarding applicants arguments on pages 13-14 directed at the rejection of claims 14-16 under 35 U.S.C. 103 in view of Zhang. Examiner respectfully agrees and withdraws the rejection. A 2nd Non-Final will be issued.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process of evaluating conditions without significantly more. 
Regarding claim 1, the claim recites “A control device, comprising: a processor, configured to: determine a type of chat based on a number of users being included in a chat room with a chatbot, wherein an individual chat is determined in a case where the chat room includes only one user and the chatbot, and a group chat is determined in a case where the chat room includes a plurality of users and chatbot; execute specific processing associated with first conditions in a case where information posted by a user satisfies the first conditions in the individual chat; and not execute the specific processing in a case where only the first conditions are satisfied in the group chat and execute the specific processing in a case where second conditions different from the first conditions are satisfied in the group chat”
The claim recites a control device with a processor (equivalent to the brain) that determines if the chatbot is communicating with a single person or a group (a humans brain makes that determination if the conversation is directed to them or not, if two people are in a conversation and someone says “this is for you” then a human understands that the information is directed at them, yet in a group conversation and someone says “this is for you” a human is able to make the determination who is the person is speaking to. The device then proceeds to “perform specific processing” based on different conditions for the single and group conversation, which is equivalent to a brain preparing a response based on the condition of who the person is speaking to, i.e. (condition 1: receive information, condition 2: is this information directed at me? What do I do with this information?). The claim focuses on the processor making a decision equivalent to a mental decision and merely reciting a processor and device for performing such a determination/mental evaluation and decision making and is therefore this judicial exception is not integrated into a practical application because the claim directed at device that performs control of unlimited processing based on a first or second condition and therefore it’s claimed functionality is itself the mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor/processor is a generic equipment being used to perform the abstract idea.
The claim is directed at a processor (equivalent to a brain) to control the execute processing (a thought or movement of the body) based on a first condition in a first environment or a second condition in a second environment. This judicial exception is not integrated into a practical application because the claim directed at device that performs control of unlimited processing based on a first or second condition and therefore it’s claimed functionality is itself the mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is a generic equipment being used to perform the abstract idea. 
Regarding claim 2, the claim recites wherein the first condition is posting a file (which is equivalent to a first condition of receiving information), and the second condition is instructions (which is equivalent to a second mental condition/evaluation is this information directed at me? What do I do with this information?) and based on the received information making a determination and is therefore part of the judicial exception.
Regarding claim 3, the claim recites perform an action based on information for the conditions being received in close temporal proximity to each other. Examiner notes this is equivalent to a mental process as human receives information, and if not instruction of the information is received, then a human will not know if the instruction is directed at the previously received information and is therefore part of the judicial exception.
Regarding claim 4, the claim recites a controlling inclusion of information based on a time period which is equivalent to a mental determination of differentiating between which information corresponds to which instruction.
Regarding claim 5, the claim recites time period information for making the mental determination based on information received. This is unique to each persons ability to wait would set the different time periods and is therefore part of the mental process. 
Regarding claims 6-9, the claims recite performing an action based on the received information and received instructions are from the same person, which is equivalent to a mental determination of (is the person that gave the information, the one giving me instructions on what to do with the information, and therefore part of mental process. 
Regarding claims 10-13, the claims recites setting time between receiving information and receiving instruction, and therefore is part of the mental evaluation, a user can set and institute time periods.
Regarding claim 14, the claim recites steps for asking the user when the second condition is not satisfied (the second condition is instruction). A humans brain can make the mental decision of determining a question about information received for example (if my boss sends me a document, I might determine a question needs to be asked to determine instruction for what needs to be performed). 
Regarding claims 15-17, the claims recite steps for determining if the information is being shared with others in the group chat or the chatbot, which is equivalent to if two people are in a conversation and someone says “this is for you” then a human understands that the information is directed at them, yet in a group conversation and someone says “this is for you” a human is able to make the determination who is the person is speaking to. The device then proceeds to “perform specific processing” based on different conditions for the single and group conversation, which is equivalent to a brain preparing a response based on the condition of who the person is speaking to, i.e. (condition 1: receive information, condition 2: is this information directed at me? What do I do with this information?).
This judicial exception is not integrated into a practical application because the specific processing is not defined and is recited to “control to execute the specific processing” and therefore is unlimited in nature and not a practical application, and furthermore the claims are directed at the evaluation and mental determination process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is considered to be generic equipment being used to perform the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 20200234384 A1)

Regarding claim 1, Wu teaches a control device,(Fig. 1 terminal device 120 with chatbot client 120) comprising: a processor, (0169; processor) configured to:
 	determine a type of chat based on a number of users being included in a chat room with a chatbot, (Fig 3-4A; Fig 4D; [0040-0041] The figures show a single user communicating with a chatbot; Fig 4D shows a group of users communicating, with a chatbot; [0062-0064] if the chatbot determines it a group chat it waits a predetermined amount of time for responses from other participants before that chatbot responds, which would require a determination between a single chat and a group chat)
 	wherein an individual chat is determined in a case where the chat room includes only one user and the chatbot, (Fig 3-4A; Fig 4D; [0040-0041] The figures show a single user communicating with a chatbot; Fig 4D shows a group of users communicating, with a chatbot; [0062-0064] if the chatbot determines it a group chat it waits a predetermined amount of time for responses from other participants before that chatbot responds, which would require a determination between a single chat and a group chat)
 	and a group chat is determined in a case where the chat room includes a plurality of users and chatbot; (Fig 3-4A; Fig 4D; [0040-0041] The figures show a single user communicating with a chatbot; Fig 4D shows a group of users communicating, with a chatbot; [0062-0064] if the chatbot determines it a group chat it waits a predetermined amount of time for responses from other participants before that chatbot responds, which would require a determination between a single chat and a group chat)
 	execute specific processing associated with first conditions in a case where information posted by a user satisfies the first conditions in the individual chat; (Fig 3 and 4A-4C; 0043;  providing a user friend recommendations in the individual chat based on input from the user and the user is not communicating with anyone else)
and not execute the specific processing in a case where only the first conditions are satisfied in the group chat (does not automatically respond to user input as the user can be communicating with other users see Fig 4D) and execute the specific processing in a case where second conditions (time period with no response) different from the first conditions are satisfied in the group chat (Fig 4D; 0062-0064; providing a user friend recommendations in the group chat based on input from the user, and no one is responding to the user and not receiving any response from other users within a predetermined period of time)

Regarding claim 20 the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a non-transitory computer readable medium. (0063; 0248; non-transitory machine readable medium)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20200234384 A1) in view of Narayanaswami et al. (US 20090187630 A1) hereinafter Nara

Regarding claim 2, Wu teaches the control device according to claim 1, and is disclosed above, Wu does not disclose wherein the specific processing is processing executed using a file posted by a user, the first conditions are set to posting of a file by the user, and the second conditions are set to posting of an execution instruction, which is an instruction to execute the specific processing, either before or after posting of the file in addition to the posting of the file by the user
In an analogous art Nara teaches wherein the specific processing is processing executed using a file posted (selecting an image for execution) by a user, (0026; 0029; 0032; 0034; selecting by a user an image to print)
 	the first conditions are set to posting of a file (selecting an image for execution) by the user, (0026; 0029; 0032; 0034; communicating the selected image and command to a device agent through IM)
 and the second conditions are set to posting of an execution instruction, (0026; 0029; 0032; 0034; communicating the selected image and command to a device agent through IM)
 which is an instruction to execute the specific processing, (0026; 0029; 0032; 0034; communicating the selected image and command to a device agent through IM)
 either before or after posting of the file in addition to the posting of the file by the user.  (0026; 0029; 0032; 0034; communicating the selected image and command to a device agent through IM, the user selects the image then selects the device for printing with commands and therefore it is after posting of the file)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Wu to include print message processing as is taught by Nara 
The suggestion/motivation for doing so is to better control infrastructure devices within an instant messaging system 0002

Regarding claim 6, Wu teaches the control device according to claim 2, and disclosed above, Wu does not disclose Nara teaches wherein the processor performs control to execute the specific processing in a case where a user who has posted the execution instruction and a user who has posted a file are the same person (0006-0007; 0021-0023; 0026;0034; the user selects an image and posts it to the IM communication with the printer, and then transmits commands for configuring the printing, the system uses registered user and therefore since the commands are directed to a file the user posted, and are posted by the user the system then prints according to the configuration, therefore it is equivalent to the system executes a processing (printing) when the command and file are posted by the same user)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Wu to include determining command sender, and the information the sender provided as is taught by Nara 
The suggestion/motivation for doing so is to better control infrastructure devices within an instant messaging system 0002


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20200234384 A1) in view of Takishima et al (US 20180227251 A1)

Regarding claim 14, Wu teaches the control device according to claim 1, and is disclosed above, Wu does not explicitly teach wherein, in a case where posting that satisfies the first conditions but does not satisfy the second conditions in the group chat is performed by a user,
the processor performs posting for inquiring of the user about necessity of execution of the specific processing and controls whether or not to execute the specific processing according to a response posted from the user with respect to the inquiry regarding execution of the specific processing.  
In an analogous art Takishima teaches where posting that satisfies the first conditions but does not satisfy the second conditions in the group chat is performed by a user, (0087; Fig 8A; wherein the user posts “printing” in the group chat but does not provide confirmation)
the processor performs posting for inquiring of the user about necessity of execution of the specific processing and controls whether or not to execute the specific processing (0087; Fig 8A-8B; the bot executes to ask the user for information regarding the “print” chat message; Figs 9A-9B and asks the user for confirmation for printing)
according to a response posted from the user with respect to the inquiry regarding execution of the specific processing (Fig 9A; 0096; user provides a confirmation to print the document)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Wu to include group bot printing confirmation as is taught by Takishima  
The suggestion/motivation for doing so is to better aide in group chat printing [0002-0005]


Allowable Subject Matter
	Claims 3-5, 7-10, 11-13, 15-17 do not stand rejected in view of prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451